EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Vranjes on August 31, 2021.

The application has been amended as follows: 
	Claim 1 (Currently amended): An endoscopically implantable inflatable interbody fusion device, comprising:
an inflatable body having an inner wall, an outer wall[[;]], a top surface, and a bottom surface;
a first cavity defined by the inner wall;
at least one hollow space between the inner wall and the outer wall;
a first delivery tube extending from outside the outer wall into the at least one hollow space; and,
a second delivery tube extending from outside the outer wall, through the at least one hollow space, and terminating in the first cavity; and,
at least one filament having a first end and a second end, the at least one filament is arranged in the at least one hollow space and the first and second ends extend from the outer wall;


Claim 9 (Currently amended): The inflatable interbody fusion device as recited in Claim [[8]]1, wherein the at least one filament is non-elastomeric.

Claim 13 (Currently amended): An endoscopically implantable inflatable interbody fusion device, comprising:
an inflatable body, including:
a top surface;
a bottom surface;
a first inner wall;
a second inner wall; and,
an outer wall;
a first cavity defined by the first inner wall;
a second cavity defined by the second inner wall;
at least one hollow space between the first and second inner walls and the outer wall;
at least one filament having a first end and a second end, the at least one filament is arranged in the at least one hollow space and the first and second ends are connected to the outer wall;
a first delivery tube extending from outside the outer wall into the at least one hollow space;

a third delivery tube extending from outside the outer wall, through the at least one hollow space, and terminating in the second cavity.

Claims 8, 12, 23, and 24 have been cancelled. 

Election/Restrictions
Claims 1-3, 5-7, 9-11, 13-15, 17-22, and 25 are allowable. The restriction requirement among the species, as set forth in the Office action mailed on September 5, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the species is fully withdrawn.  Claims 4, 16, and 26, directed to a non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-7, 9-11, 13-22, 25, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: See Patent Board Decision dated July 30, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775